Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 6, please replace [O2 and N2] with --O2 and N2--.
In claim 12, please replace [O2 and N2] with --O2 and N2--.
In claim 17, please replace [O2 and N2] with --O2 and N2--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Initially, it is noted that the recitation of selective bonding of polymer substrates in the preamble of claims 1 and 7 has been given patentable weight and is interpreted as limiting the claim to a process which results in a selective bonding between two polymer substrates by the process steps. In this regard, the prior art fails to teach a selective bonding process wherein a parylene layer is placed between two substrates and plasma treated through a mask pattern on the second polymer substrate followed by removal of the mask pattern and a carrier substrate to provide the two polymer substrates selectively bonded together as claimed. Therefore, claims 1 and 7 are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S WALTERS JR/
June 5, 2021Primary Examiner, Art Unit 1796